*1018In an action, inter alia, to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Orange County (McGuirk, J.), dated November 17, 2010, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant failed to establish his prima facie entitlement to judgment as a matter of law. Accordingly, the Supreme Court properly denied his motion for summary judgment dismissing the complaint, regardless of the sufficiency of the plaintiffs’ opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]).
The plaintiffs’ remaining contention is without merit. Dillon, J.P., Angiolillo, Florio and Cohen, JJ., concur.